Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: A wing comprising a skin that is a continuous tube, as shown in figures 2a and 2b.
Species B: A wing comprising a skin that has a trailing edge covering skin, as shown in figures 3a-3d and 6a-6d.
Species C: A wing comprising a skin that has trailing edge covering skin and a leading edge protrusion, as shown in figures 7a-7d and 5d.
Species D: A wing comprising a conventional rear spar, as shown in figures 8a-8d.
False Work Support Structures:
Species E: An enclosed triangle with straight sides, as shown in figure 4a.
Species F: An enclosed triangle with curved sides, as shown in figure 4b.
Species G: A triangle with a protrusion, as shown in figure 4c.
Trailing Edge Profiles:
Species H: A C-shaped trailing edge, as shown in figure 5a.
Species J: A C-shaped trailing edge with an external rib, as shown in figure 5b.
Species K: An S-shaped trailing edge, as shown in figure 5c.
Duct Stringer Arrangements:
Species L: Trapezoidal ducts, as shown in figure 12a.
Species M: Rectangular ducts, as shown in figure 12b.
Species N: Round ducts, as shown in figure 12c.
Remember that in order for the application to be examined, the applicant must elect a wing species, a false work support species, a trailing edge species, and a duct stringer species.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as overall structural and construction details. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-11, 13, 14 and 16-20 appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
As the restriction is of a complex nature, no phone call was made to the attorney.  (MPEP § 812.01)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642